Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00020-CR

                                  Corey DENTS,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 290th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2014CR7707
                   Honorable Melisa Skinner, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED March 4, 2015.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice